Citation Nr: 9919431	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-46 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to February 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for PTSD.

The Board wishes to point out that subsequent to the 
September 1995 rating decision noted above, the RO determined 
that a statement received from the veteran's counselor on 
August 27, 1998, constituted new and material evidence and 
reopened the veteran's claim accordingly.  Thereafter, the RO 
adjudicated the veteran's claim on the basis of entitlement 
to service connection PTSD and issued a Supplemental 
Statement of the Case in December 1998.  The fact that the RO 
may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Thus, the Board has 
determined that the issue properly before it is whether new 
and material evidence has been submitted sufficient to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.



FINDINGS OF FACT

1. Entitlement to service connection for PTSD was denied in a 
rating decision dated in September 1993; no appeal was 
perfected therefrom.

2. Evidence the veteran has submitted since the RO's 
September 1993 rating decision consists of multiple VA 
outpatient records reflecting treatment from 1992 to 1998, 
psychological evaluations, and lay and personal statements.  


CONCLUSION OF LAW

Evidence received since the RO's September 1993 rating 
decision that denied service connection for PTSD is not new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO denied entitlement 
to service connection in a rating decision dated in September 
1993.  The RO based its decision at that time on the 
veteran's service medical records, in particular, 
examinations at enlistment and at separation, both of which 
are silent as to complaints, findings, or diagnoses related 
to PTSD.  The RO also considered the veteran's DD Form 214, 
which reveals that the veteran earned the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal, and that he served as a radio relay and 
carrier operator while in service.  The RO further considered 
VA outpatient records dated from January 1992 to April 1993.  
Overall, no evidence was submitted to substantiate that the 
veteran was exposed to other than the usual stressful service 
environment or that he was in combat.

Thereafter, the veteran submitted a January 1992 
psychological evaluation.  The evaluator recited the 
veteran's Vietnam experience and noted that the veteran was 
unable to recall many related events.  The veteran was able 
to describe psychological distress that occurs when he is 
exposed to events that resemble his past military 
experiences.  The psychologist reported that the veteran's 
symptoms are consistent with moderate and chronic PTSD.  

In the September 1995 rating action, the RO advised the 
veteran that the record did not provide evidence of a 
verified stressor and that to successfully reopen his claim 
he would need to provide a detailed information regarding his 
stressors.  

VA outpatient records extending from 1992 to 1997 were 
obtained.  Overall, the records reflect the veteran's 
reported experiences in Vietnam and multiple diagnoses of 
depression and PTSD.  In general, the clinical records 
disclose complaints of insomnia, amnesia, dreams from 
experiences in Vietnam, and medications taken to control 
depression.  In a record dated in November 1997, the veteran 
reported severe symptoms related to his PTSD, such as 
trembling, sweating, poor concentration, and 
hyperventilation.  

Also of record are psychological evaluations conducted in 
October and November 1997 in which the psychologist reported 
the history and background of the veteran's psychiatric 
disorder.  The veteran reported that he served in combat and 
that his duties frequently entailed guard duty on transport 
vehicles or in stationary positions.  Further, the veteran 
reported being exposed to sniper fire and expressed an 
awareness that he might die since many of the convoys in 
which he regularly rode were subjected to sniper fire.  Also, 
the veteran reported that he witnessed many casualties and 
also may have killed people.

In February 1998, the veteran underwent a VA neurology 
examination related to the veteran's problem with amnesia.  
The veteran reported that he recalls having problems with 
forgetfulness as far back as 1970 or 1971.  On examination, 
the examiner noted no problems with cranial nerves, 
hypertension or otherwise.  Further, the examiner noted 
normal strength, tone, muscle, coordination, gait, reflexes, 
responses, and sensation.  Overall, the examiner related the 
veteran's amnesia to his psychological disturbances.  VA 
records dated in 1998 reflect notes from social work group 
sessions related to anger control and emotional and 
behavioral problems associated with PTSD.

Also included in the record is a statement from a clinical 
social worker dated in August 1998 that reveals the veteran's 
problems with memory impairment due to exposure to certain 
events in Vietnam.  The social worker related that the 
veteran's memory problems have rendered him unable to recall 
the sort of incidences and events required to establish 
service connection for PTSD.  Further, the clinical worker 
stated that the veteran's inability to remember frustrates 
and angers him to the point that he cannot complete a task.  
The social worker also submitted a statement by the veteran 
in which he describes his Vietnam trauma.  Overall, the 
veteran stated that he was traumatized by the horror he 
witnessed and that when he tries to recall certain events, he 
is overwhelmed by the memories.

During the veteran's personal hearing conducted in August 
1997, the veteran stated that he attends group therapy twice 
a week and sees a medical doctor once a month for treatment 
of his PTSD.  Transcript (T.) at 3.  The veteran further 
testified that about eight years after service, he had a 
breakdown and that no one seemed to know about PTSD at that 
time.  (T.) at 4.  When questioned about his service 
experiences, the veteran stated that after he served in 
Vietnam, he did not want to remember anything about that 
experience and basically, pushed everything to the back of 
his mind.  (T.) at 5.  While in Vietnam, the veteran stated 
that he wrote letters to his ex-wife, but that he doubted 
that she had kept those letters.  (T.) at 6.

Further, the veteran stated that his family members noticed 
that something was not right with him and at one point, his 
sister and brother took him to the hospital for treatment.  
(T.) at 7.  When asked about his duties during service, the 
veteran stated that he rode guard duty on convoys, that he 
was with the Signal Unit, but that his duties changed from 
day to day.  (T.) at 7, 8.  He also testified that he cannot 
recall some of the places where he was located or his 
assignments at that time, but he does remember that he never 
did what he was trained to do.  (T.) at 8.  Further, he 
stated that he recalled when he was shot, the sergeant just 
laughed.  (T.) at 8.  The veteran did state that to his 
knowledge, no one was killed or wounded in any of the 
convoys.  (T.) at 9.  Also, the veteran stated that he saw 
casualties at the base camp.  (T.) at 9.

Analysis

The issue for determination in this case is whether the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
PTSD.  The Board notes that in cases where a claim previously 
has been disallowed, that claim shall be reopened based upon 
presentation of new and material evidence that relates 
directly and substantially to the specific matter under 
consideration.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156; see 
also Thompson v. Derwinski, 1 Vet. App. 251, 253, (1991).  
Unless the Board finds that the veteran has submitted new and 
material evidence, it does not have jurisdiction to reopen a 
previously adjudicated claim.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  When a veteran seeks to reopen 
a final claim, the Board must review all of the evidence of 
record before it can determine whether the claim should be 
reopened and readjudicated.  See Evans v. Brown, 9 Vet. 
App. 273 (1996); see also Glynn v. Brown, 6 Vet. App. 523 
(1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of the veteran's claim of entitlement to 
service connection for PTSD.  Specifically, upon review of 
all the evidence of record currently before the Board for 
consideration, the Board finds that the veteran in this case 
has failed to provide new and material evidence directly 
related to his claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Thompson v. Derwinski, 1 Vet. App. 251, 253.  

As stated above, the veteran's service connection claim for 
PTSD was denied in a September 1993 rating action for lack of 
evidence to demonstrate that the veteran's current 
psychiatric disability is etiologically related to any 
verifiable stressor during his period of military service.  
As stated earlier, the evidence of record before the RO at 
that time consisted of the veteran's service medical records, 
including reports from examinations at enlistment and 
separation, both of which were silent for any pertinent 
information.  The RO also considered outpatient treatment 
records extending from 1992 to 1993; however, none of the 
clinical data of record at that time were indicative of 
combat or unusually stressful exposure outside of normal 
military service experiences.

The Board notes that subsequent to the 1993 rating decision, 
the veteran in this case has not presented any new evidence 
that bears directly and substantially on the determinative 
issue.  In this regard, the evidence submitted by the veteran 
is insufficient to reopen his claim of entitlement to service 
connection for post-traumatic stress disorder.  38 C.F.R. 
§ 3.156(a).  However, the Board acknowledges that since the 
September 1993 rating decision, the veteran has submitted new 
evidence in support of his claim.  Specifically, the veteran 
provided evidence of treatment of PTSD through VA records 
extending from 1992 to 1998.  Further, the veteran provided 
results from VA psychological evaluations conducted in 1992 
and 1997 that reflect the veteran's psychiatric background, 
complaints, and related findings.  

Additionally, the veteran provided an August 1998 statement 
in which a clinical social worker described the veteran's 
problems with memory impairment due to exposure to certain 
events in Vietnam.  Attached to the social worker's statement 
is a statement from the veteran that reveals details of his 
traumatic experiences and the impact such experiences have 
had on his lifestyle since service.  In this regard, the 
veteran submitted new evidence to the record, that is, 
material not previously before the RO at the time of the 1993 
rating decision.

In addition to the above medical evidence submitted since the 
VA's decision in January 1993, the veteran provided lay and 
personal statements.  Significantly, in a statement made in 
October 1996 related to his inservice stressors, the veteran 
asserted that his upbringing conflicted greatly with his 
assigned duties while in service.  For example, the veteran 
stated that he had been taught not to kill; however, in 
service, he had to forget all that he had been taught and use 
a gun like the rest of the servicemen.  Also, the veteran 
stated that for many years, he did not know what was wrong 
with him; he had been placed in a mental ward for a period of 
time, stayed in a state of confusion, went through a divorce, 
lost contact with his son, and all the while, wondered what 
was the problem.  Moreover, during his personal hearing in 
August 1997, the veteran testified that he had a breakdown 
about eight years after service and that he was not diagnosed 
until some time later.
 
Furthermore, the veteran's brother provided a statement in 
December 1997 that the veteran experienced a breakdown 
sometime in 1980 to 1981, at which time, the veteran was 
living with his brother's family.  The veteran's brother also 
stated that the veteran was hospitalized in a psychiatric 
ward for an extended period of time.  The veteran's sister 
also submitted a statement that prior to service, the veteran 
was a fun-loving, carefree man and a very different 
individual after service.

Nonetheless, although the documents provided by the veteran 
since the 1993 rating decision are new to the record, in the 
sense that those same documents previously were not part of 
the veteran's claims file, they do not impart any material 
evidence that bears directly and substantially on his service 
connection claim.  38 U.S.C.A. 5108; 38 C.F.R. § 3.156; 
Thompson v. Derwinski, 1 Vet. App. 251, 253.  Pursuant to VA 
law, the veteran must provide evidence that is both probative 
and determinative of the current issue, that is, entitlement 
to service connection for PTSD, in order to reopen a 
previously denied claim.  38 C.F.R. § 3.156(a).  

In this particular case, the veteran did not submit evidence 
that bears directly and substantially on his service 
connection claim.  Id.  Although the Board presumes the 
veteran's assertions regarding his Vietnam experiences to be 
true, his own statements and those of his family are not 
sufficient to reopen his service connection claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Additionally, while 
the veteran did provide a clinical worker's statement and 
attached narrative following the 1993 rating action, such 
statement primarily consists of a recitation of the veteran's 
reported history in Vietnam, and does not constitute material 
evidence related to the specific matter at hand.  
Essentially, the August 1998 statement does not reflect any 
association with service, other than to say that the 
veteran's psychiatric disorder is related to service by way 
of the veteran's history.  Moreover, the social worker 
specifically noted that the veteran had significant memory 
impairment of his Vietnam service and was not able to give 
the details needed for the VA to verify his experiences.  

Nonetheless, the Board does acknowledge that the regulations 
relevant to service connection for PTSD changed during the 
course of this appeal. [Federal Register: June 18, 1999 
(Volume 64, Number 117)].  Essentially, the regulatory 
amendments are no more than procedural in nature; that is, 
they do not constitute a substantive change in the pertinent 
law.  Pursuant to Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998), a change in 
regulations that affect an evidentiary burden do not, per se, 
constitute new and material evidence sufficient to reopen a 
claim for service connection.  Id.  Furthermore, a change in 
an evidentiary standard does not provide a new basis of 
entitlement; thus, such change does not create a new cause of 
action.  Id.  

Therefore, the Board has reviewed the veteran's claim in 
light of all the evidence of record, and concludes that "new 
and material" evidence has indeed not been submitted.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  While some of the 
evidence submitted since the September 1993 rating decision 
arguably, is new, to the extent that it was not of record 
previously, the Board concludes that it is not relevant and 
probative of the issue at hand.  That is, the evidence does 
not bear directly and substantially on whether the veteran's 
post-service PTSD is causally related to his period of 
service in that no evidence of a verifiable stressor has been 
submitted.  Accordingly, the evidence that the veteran 
submitted in an attempt to reopen his claim of service 
connection PTSD is not new and material.



ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for PTSD has not 
been submitted.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

